89 F.3d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joel A. WOBBEMA, Appellant,v.Shirley S. CHATER, Secretary of Health and Human Services, Appellee.
No. 95-3846.
United States Court of Appeals, Eighth Circuit.
Submitted June 7, 1996.Decided June 13, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Joel Wobbema appeals the district court's1 decision affirming the Commissioner's denial of his application for Supplemental Security Income benefits.   After a very careful review of the record and the parties' arguments on appeal, we conclude that substantial evidence supports the Commissioner's decision.   Accordingly, the judgment is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable Karen K. Klein, United States Magistrate Judge for the District of North Dakota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)